DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a carry-in and carry-out member in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 10 is objected to because of the following informalities: the phrase “a second” in Line 15 appears to be lacking a term, which appears to be “hand.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the machine tool is configured to achieve a configuration” In Line 18.  The metes and bounds of what “configured to achieve a configuration” are unclear.  Appropriate correction required.
Claim 13 recites “the carry-in and carry-out member being provided with a belt conveyor” in Lines 2-3.  It is unclear whether the carry-in and carry-out member includes a belt conveyor as in the belt conveyor is part of the carry-in and carry-out member or if the belt conveyor is in addition to the carry-in and carry-out member.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2016-175152 A) in view of Nakayama et al. (WO 2014/069274 A1).
(Claim 10) Mori et al. (“Mori”) (also published as US Pub. No. 2018/0065181 A1, which will be used as a translation) discloses a machine tool (100) that includes a loading device (31, 22), a first main spindle (111) and a second main spindle (116) provided and arranged facing each other on a same axis (201, 202).  The machine tool also includes a stocker portion (156) for workpieces (41, 46; ¶ 0073), including first, second and third workpieces (Fig. 16; ¶ 0125).  The loading device includes a rail portion (22) extending along a first horizontal axis (Fig. 1), and a loader (31) capable of traveling along the rail portion.  The loader includes a pivoting portion (32), and an arm portion (33) capable of extending and contracting with respect to the pivoting portion (via joints at axes 211, 212, 213).  The arm portion (33) includes a hand portion (51).  The pivoting portion (32) is capable of pivoting the arm portion (33) about a second horizontal axis (211) parallel to the first horizontal axis (due to ability to swivel about vertical axis 214).  The hand portion (51) includes a first hand (52Q) and a second hand (52P).  The first and second hands (52Q, 52P) are capable of simultaneously holding two workpieces among the first, second and third workpieces (Fig. 11; ¶ 0113).  The machine tool is capable of being arranged in a manner such that the first hand holds the first workpiece (46, 46A; Fig. 10) received from the stocker portion (156) so as to deliver to the first main spindle (111; Fig. 11), the second hand 
Nakayama et al. (“Nakayama”) discloses a loader (Figs. 4, 6) capable of traveling along the rail portion (35, 37).  The loader includes an extendable arm portion (33) capable of extending and contracting (via rails 49).  The arm portion includes a hand portion (65).  The hand portion (65) includes a first hand (73) and a second hand (75).  The first and second hands (73, 75) are capable of simultaneously holding two workpieces (Figs. 4, 6).  The hand portion (65) is pivotable by 90 degrees such that when one of the first hand and the second hand faces downward, the other of the first hand and second hand faces horizontally (Fig. 6).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to modify the hand disclosed in Mori with a hand having a 90 degree offset and pivot capability of the first hand and the second hand as suggested by Nakayama in order to reduce pivot time in half due to the 90 degree pivot as opposed to the 180 degree pivot disclosed in Mori.  The result, based upon the hand style and intended workpieces in Mori, would be a hand pivotable about a third 
(Claim 11) The machine tool includes a processing space (200) in which the first main spindle (111) and the second main spindle (116) are provided.  The rail portion (22) is disposed so as to straddle the processing space and the stocker portion (Fig. 1).
(Claim 12) The processing space and the stocker portion are partitioned by a shutter (143), opening and closing of which (the shutter) are capable of being controlled (¶¶ 0071, 0086. 0119, 0120).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2016-175152 A) in view of Gaegauf et al. (US Pub. No. 2008/0181759 A1).
Mori does not explicitly disclose a carry-in and carry-out member for the workpiece. Although, the stocker is disclosed as being a movable table but also that it is not limited to a particular embodiment (¶ 0073).
Gaegauf et al. discloses a stocker portion including a carry-in and carry-out member for the workpiece, the carry-in and carry-out member being provided with a belt conveyor (33, 34; ¶ 0034).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the machine tool disclosed in Mori with a carry-in and carry-out member as suggested in Gaegauf et al. in order to automatically remove finished workpieces and replenish workpiece blanks.
Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Mori reference fails to disclose the second horizontal axis being parallel to the first horizontal axis.  Additionally, Applicant contends that the hand .
As stated in the rejection above, the Mori reference discloses a pivoting portion (32) capable of pivoting the arm portion (33) about a second horizontal axis (211) parallel to the first horizontal axis (due to ability to swivel about vertical axis 214).  That is, the vertical swivel axis (214) is capable of setting the arm such that the second horizontal axis (211) is parallel to the first horizontal axis.  As such, the device reads upon the claimed limitation as the claim does not prevent such an arm from reading upon the claim.  Thus, the Mori reference reads upon the second horizontal axis being parallel to the first horizontal axis limitation.
The new grounds of rejection renders the argument concerning the 90 degree pivot and orientation of the hands moot because the modified device provides for the features not explicitly disclosed in Mori.  In response to applicant's argument that the Mori reference fails to disclose a machine tool capable of achieving the scenario claimed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Because the Mori reference is capable of performing the intended use, the Mori reference reads upon the claimed invention.
Conclusion                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722